Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Set A in the reply filed on 12/10/2020 is acknowledged.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. It is noted that claim 12 depends from claim 11, which was withdrawn by applicant as being drawn to a not elected invention. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2020 and 11/3/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the second cavity” which lacks antecedent basis in the claims. The limitation is first positively recited in claim 3, from which claim 4 does not depend.
Claim 5 recites “and optionally, a 15mm diameter access port.” Which is unclear and renders the claim indefinite. Specifically, it is unclear if the limitations following “optionally” are required by the claim, and the metes and bounds of the claim cannot be determined. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4, as best understood, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hatcher, Jr. et al. (US 2014/0055596 A1).
Hatcher, Jr. discloses a continuum robot comprising: a first end (50), a second end (70) and an elongate body, a sensor (90) arranged at the first end; a cooling jacket (53) adjacent the sensor comprising a cavity containing a cooling medium for absorbing heat from the sensor (Paragraph [0042]); wherein the cavity and/or the second cavity are annular (see Figure 2, annular housing at 50) and surround the sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatcher, Jr. et al. (US 2014/0055596 A1) in view of Wakabayashi (US 2017/0172402 A1).
Hatcher, Jr. discloses the continuum robot according to claim 1, except for  wherein the cavity is enclosed, and wherein the cooling medium is a first phase change material having a first phase change temperature.
Wakabayashi discloses a robot having an enclosed cavity containing a phase change cooling medium (38) having a phase change temperature (Paragraph [0058]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have included a phase changed material enclosed in a cavity to the robot of Hatcher, Jr, in order to increase the amount of heat transferred from the sensor of the robot.

Claim 5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatcher, Jr. et al. (US 2014/0055596 A1).
Hatcher, Jr. discloses the claimed invention, except for wherein the robot is capable of fitting through a 30mm diameter access port, and optionally a 15mm diameter access port.
Scaling the size of a robot to suit a given intended use or working environment is within the level of ordinary skill in the art.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to make the different portions of the continuum robot of Hatcher, Jr. of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatcher, Jr. et al. (US 2014/0055596 A1) in view of Banik et al. (US 2005/0154262 A1).
Hatcher, Jr. discloses the claimed invention except for wherein the cooling jacket comprises a supply feed line extending from the second end to the first end for supplying the cavity with coolant, and further comprising a return feed line extending from the second end to the first end, wherein the supply feed line and return feed line are for circulating a coolant through the cooling jacket for cooling the sensor, and wherein the coolant is water.
Banik discloses a water cooled robot system having a feed line (162) and a return line (164) for cooling a robotic component with water (paragraph [0096]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the robotic device of Hatcher, Jr. to have a water circulation coolant system for the sensor of the robot, to more efficiently remove heat from the sensor. 

Allowable Subject Matter
Claims 3, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658